Citation Nr: 0113003	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 029	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
July 1998.

This matter comes to Board of Veterans' Appeals (Board) on 
appeal from a July 1999 RO decision, which denied the 
veteran's claim of service connection for a right ankle 
disability, on the basis that the claim was not well-
grounded.  

In August 1999, the veteran submitted a timely notice of 
disagreement, wherein he also requested an RO hearing.  A 
hearing was subsequently scheduled in December 1999.  The 
veteran was notified of this scheduled hearing date; however, 
he failed to appear.


REMAND

The present case must now be remanded so that the veteran may 
be afforded a VA examination in order to determine the nature 
and etiology of any right ankle disabilities he may have.  
The veteran's  June 1999 VA examination report indicated a 
history of a fracture of the first right metatarsal, which 
was casted in service for several weeks; however, the 
etiology of such was not indicated.  There were no specific 
references to right ankle pathology; in fact range of motion 
of the right ankle was reported to be normal. 

A service medical record, dated in November 1990, indicates 
that the veteran did in fact sprain his ankle while in 
service.  Moreover, it was noted that an x-ray showed a 
possible avulsion fracture of the right navicular.  
Subsequent service medical records dated in April 1992 and 
1998, show the veteran was again treated for complaints 
relating to his right ankle.  X-ray study on the former visit 
showed no evidence of fracture.  Currently, the veteran 
indicates in his VA Form 9 that his right ankle still aches 
and swells.  Based on the supporting evidence from the 
veteran's service medical records indicating he incurred an 
injury in service and his complaints of persistent and/or 
recurrent symptoms, further development is warranted in this 
case, including a VA examination.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
development required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records, pertaining to the right ankle, that have 
not already been made part of the claims folder.  
If any such records are unavailable, the reasons 
for the unavailability must be documented.

4. The veteran must be scheduled for 
appropriate VA examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
claims folder to include any possibly 
existing outstanding records and a copy 
of this remand prior to the examination.  
In the report of the examination, the 
examiner should respond specifically to 
each of the following items:

a.  The examiner should state as 
precisely as possible the diagnoses of 
all right ankle disabilities the veteran 
currently has.  

b.  For each identified right ankle 
disability, the examiner should state a 
medical opinion as to the date of onset 
of such.

c.  For each right ankle disability, the 
examiner should indicate whether it is at 
least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including his right ankle sprain, which 
occurred in November 1990.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he 
should be sent a supplemental statement 
of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




